Citation Nr: 1230537	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder prior to August 17, 2005, and in excess of 50 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

The issues of entitlement to an initial increased rating for posttraumatic stress disorder, entitlement to a total disability rating based on individual unemployability due to service-connected disability; entitlement to service connection for peripheral neuropathy of the lower extremities; and entitlement to service connection for hypertension are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during service.

2.  The Veteran has a current diagnosis of ischemic heart disease.


CONCLUSION OF LAW

Ischemic heart disease is presumed to have been incurred in active service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011).  The following diseases are deemed associated with herbicide exposure:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2011).

The Veteran's service medical records are negative for any diagnosis of ischemic heart disease.

After separation from service, medical records show that the Veteran received treatment for various heart complaints in 1984.  Medical records show that the Veteran has consistently received diagnoses of various heart disorders from 2004 to the present.

A December 2009 VA heart examination report included a review of the Veteran's claims file, medical records, and reported history.  Following physical and diagnostic examination, the diagnosis was ischemic heart disease.

The evidence of record reveals that the Veteran served in Vietnam and was awarded multiple decorations, including the Vietnam Campaign Medal, Purple Heart, Air Medal with V Device, Distinguished Flying Cross with One Oak Leaf Cluster, and Silver Star.  He is therefore presumed to have been exposed to herbicide agents during service.  38 U.S.C.A. § 1116(f) (West 2002).  Accordingly, the Veteran's currently diagnosed ischemic heart disease is presumed to be related to exposure to herbicides.  Therefore, service connection for ischemic heart disease is granted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ischemic heart disease is granted.


REMAND

The Board notes that, in April 2012, a different Veterans Law Judge remanded the issues of entitlement to an increased initial rating for posttraumatic stress disorder; entitlement to TDIU; entitlement to service connection for peripheral neuropathy of the lower extremities; and entitlement to service connection for hypertension.  The evidence of record does not show that any of the actions which were ordered in the April 2012 remand have been accomplished.  Accordingly, the Board again remands those claims to ensure that the actions specified in the April 2012 remand are completed.

The Board emphasizes that the grant of service connection for ischemic heart disease may impact the adjudication of some of the remanded claims, particularly entitlement to TDIU and entitlement to service connection for hypertension.  Accordingly, the RO should implement the grant of service connection for ischemic heart disease prior to returning any of the remaining claims to the Board.

Accordingly, the case is REMANDED for the following actions:

1. Enact the grant of service connection for ischemic heart disease.

2. Complete the actions listed in the April 2012 Board remand.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 


Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


